Order filed March 20, 2015




                                               In The

            Eleventh Court of Appeals
                                           __________

                                     No. 11-14-00364-CV
                                         __________

            IN THE INTEREST OF D.L. AND B.L., CHILDREN


                         On Appeal from the 220th District Court
                                   Comanche County, Texas
                              Trial Court Cause No. FM 11813


                                             ORDER
        On March 12, 2015, this court issued an opinion and judgment in which we
dismissed this appeal based upon Appellant’s failure to pay the required filing fee. 1
Also on March 12, 2015, but after our opinion and judgment were issued, we
received a letter from Appellant that was dated March 5, 2015. In the letter,
Appellant requested, among other things, “a further exten[s]ion.” Appellant noted
that two of the letters from this court had been delayed or sent to the wrong


        1
         We note, as we did in our March 12 opinion, that the trial court has determined that Appellant is
not indigent.
address. We filed Appellant’s March 12 letter as a motion for rehearing in this
court.
         Having considered Appellant’s complaints regarding his untimely receipt of
this court’s February 13 letter, we are granting Appellant a further extension of
time to pay the filing fee. The $195 filing fee is due in this court on or before
April 9, 2015. If the filing fee is paid on or before April 9, 2015, this court will
withdraw its March 12 opinion and judgment and will reinstate the appeal.


                                                    PER CURIAM


March 20, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2